DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been fully considered and are persuasive.  However, a new ground(s) of rejection is made in view of submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/07/2022 prompted the new ground(s) of rejection presented in this Office action. See MPEP § 609.04(b).  
Alleged No teaching of the fallowing limitations: 
“update the first weight in the first node by a first delta amount as a function of the processing of the first data with the first neural network; 
update the second weight in the second node by a second delta amount as a function of the processing of the second data with the second neural network; 
and cross train the first neural network by updating the first weight in the first 
node as a function of the second delta amount and cross train the second neural network by updating the second weight in the second node as a function of the first delta amount; 
wherein the first weight is a different weight than the second weight after both the first and the second neural networks have been cross trained.“

See Remarks pages 6-9. 
The main argument is really that the art applied replaces the local models with the federated/central model, so it doesn't teach "wherein the first weight value is different than the second weight value after both the first and the second neural networks have been cross trained." One note is that this limitation is a bit confusing because "the first weight" and "the second weight" are the values before the update. I think it would be clearer if the limitation recited "wherein the updated first weight value is different than the updated second weight value after both the first and the second neural networks have been cross trained."
Regarding this limitation the new art Youkawa teaches process first data with first NN see figure 1, data subset 1 with worker 1 which is NN and second data with a second NN see figure 1, data subset 2 with worker 2 which is NN, update a weight of a node of a second neural network by a delta amount and vice versa see section 2, “every worker calculates its gradient (dW1, dW2, …) in the order of forward propagation, loss calculation, and back propagation. The server collects the gradients from the workers and then distributes an updated weight (W) back to the workers after averaging the gradients.”, i.e. the weight update of the first neural network is a function of the delta amount, This method would update the weights as a function of the weights in the other neural networks, and make the weights in each neural network different from each other after updating.
However, the other argued limitations are still taught by Beser et al. in view of Rotem et al (US 10,699,190 B1, therefore examiner respectfully disagrees with the remarks because of the fallowing explanation and clarification:
update the first weight in the first node by a first delta amount as a function of the processing of the first data with the first neural network and update the second weight in the second node by a second delta amount as a function of the processing of the second data with the second neural network, examiner directs the applicant to Beser  ¶ 5, “the central server receives a first update based on first local data from the first plurality of artificial neural networks”, also see ¶ 37, “The first artificial neural network (ANN.sub.1) 12 then trains on first local data (LD.sub.1) 24” and  “a second update based on second local data from the second plurality of artificial neural networks”, also see ¶ 37, “the second artificial neural network (ANN.sub.2) 14 then trains on second local data (LD.sub.2) 26.”. therefore, Baser teaches an update based on a first local data from a first NN and updates a second data based on a second NN. Besar further teaches cross training the two NN and updating the weights, which teaches cross train the first neural network by updating the first weight in the first node 
As mentioned above, the new art Youkawa is combined with Besar and Rotem to clarify that the update of the weights, updates the function of the weights in the other neural networks, and make the weights in each neural network different from each other after updating. 
Therefore the combination of Besar in view of Rotem and in further view of Youkawa teach all the limitations argued in the Remarks. Please see the full rejection below including the combination and motivation of the combined references. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 1-16 are rejected under 35 USC 103 as being unpatentable over Beser et al. (US 2019/0012592 A1) in view of Rotem et al (US 10,699,190 B1) in further view of T. Youkawa et al., ("DELAYED WEIGHT UPDATE FOR FASTER CONVERGENCE IN DATA-PARALLEL DEEP LEARNING," 2018 IEEE Global Conference on Signal and Information Processing (GlobalSIP), 2018, pp. 663-667).

Regarding claim 1.
Beser teaches a method of cross training a first neural network and a separate second neural network (see ¶ 22, “ the central server receives updates from numerous ANNs in a federation, the central algorithm aggregates the collected updates into the central algorithm, as if the central algorithm was trained on the local data itself, to which the central server did not otherwise have direct access ", multi neural network share updates therefore it corresponds to cross training, also see figure 1) comprising: providing a computer system with a computer-readable memory storing computer- executable instructions for the first neural network and the second neural network (see ¶ 5, “the central server receives a first update based on first local data from the first plurality of artificial neural networks and a second update based on second local data from the second plurality of artificial neural networks”); 
and providing one or more processors (see figure 2 and ¶ 39, one or 
more processors 34) in communication with the computer-readable memory (see figure 2 and ¶ 39, non-transitory memories 36), wherein the one or more processors are programmed by the computer-executable instructions to at least: 
process a first data with the first neural network wherein the first neural network has a first node storing a first weight (see figure 1, element 12 ANN includes D1 download and U1 update, ¶ 5, “the central server receives a first update based on first local data from the first plurality of artificial neural networks”); 
process a second data with the second neural network wherein the second neural network has a second node storing a second weight (see figure 1, element 14 ANN includes D2 download and U2 update, ¶ 5, “a second update based on second local data from the second plurality of artificial neural networks”); 
update the first weight in the first node by … the processing of the first data with the first neural network (see ¶ 5, “the central server receives a first update based on first local data from the first plurality of artificial neural networks”, also see ¶ 37, “The first artificial neural network (ANN.sub.1) 12 then trains on first local data (LD.sub.1) 24”);
update the second weight in the second node by … the processing of the second data with the second neural network (see ¶ 5, “a second update based on second local data from the second plurality of artificial neural networks”, also see ¶ 37, “the second artificial neural network (ANN.sub.2) 14 then trains on second local data (LD.sub.2) 26.”); 
and cross train the first neural network by updating the first weight in the first node … and cross train the second neural network by updating the second weight in the second node … (see figure 1, element 14 ANN and D2 download and U2 update and LD2, also see ¶ 22, “As the central server receives updates from numerous ANNs in a federation, the central algorithm aggregates the collected updates into the central algorithm, as if the central algorithm was trained on the local data itself, to which the central server did not otherwise have direct access”, also see ¶ 37, “the first artificial neural network (ANN.sub.1) 12 uploads the first update to the central sever 18, using authentication and encryption, in various embodiments. When an update from the second local model is available, the second artificial neural network (ANN.sub.2) 14 uploads the second update to the central sever 18, using authentication and encryption, in various embodiments. When the central sever 18 receives the first update from the first artificial neural network (ANN.sub.1) 12 and the second update from the second artificial neural network (ANN.sub.2) 14, the central server 18 aggregates the updates into the central model for distribution back to the first artificial neural network (ANN.sub.1) 12 and to the second artificial neural network (ANN.sub.2) 14 of the first federation (FED.sub.1) 20”); 
Besar further teaches in ¶ 22, “each ANN shares only its individual changes to the central model, called updates, with the central server, as opposed to its entire local model as maintained and used by the ANN. Thus, local and unique ANN data stays with the ANN within the federation, and it is not uploaded to, or otherwise shared with, the central server”, however, Beser do not explicitly teach a first delta amount as a function, a second delta amount as a function; updating the first weight in the first node as a function of the second delta amount; updating the second weight in the second node as a function of the first delta amount; wherein the first weight is a different weight than the second weight after both the first and the second neural networks have been cross trained.
Rotem teaches a first delta amount as a function, a second delta amount as a function; updating the first weight in the first node as a function of the second delta amount; updating the second weight in the second node as a function of the first delta amount (see abstract, “creating a delta update for the neural network that describes the difference between the previous values and the new values, and (iv) updating the neural network on the endpoint device to the new state by sending the delta update from the training computing device to the endpoint computing device”, also see col 9, lines 3-11, “creation module 512 may create a delta update 518 for neural network 516 that describes the difference between the previous set of values of matrices 520 and the new set of values. Next, update module 514 may update neural network 516 on endpoint device 506 to the new state by sending delta update 518 from training computing device 502 to endpoint computing device 506”, also col 9 lines 15-19, “ the systems described herein may apply a loss function to the weight difference during training and/or compress the delta update in response to determining that the endpoint computing device has limited computing resources.”).
Beser and Rotem pertain to the problem of training neural networks and sending updates to an endpoint, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Beser and Rotem to update weights of neurons/nodes of neural network by a delta amount as a function, where Beser teach cross training of multiple neural network but does not specifically teach cross training based on a delta amount as a function, thus combining Rotem to the teaching of Beser to only cross train based on the updated delta amount. The motivation for doing so would be to improve the functioning of a computing device by reducing the resources required to update a neural network on the computing device, freeing up additional computing resources for other tasks also improve the field of machine learning by enabling neural networks that perform machine learning tasks to be updated more efficiently and/or frequently on a wide variety of device types. (See Rotem col 3 lines 63-67 and going into col 4 lines 1-3).
Beser and Rotem do not explicitly teach wherein the first weight is a different weight than the second weight after both the first and the second neural networks have been cross trained.
Youkawa teaches wherein the first weight is a different weight than the second weight after both the first and the second neural networks have been cross trained (see figure 1, data subset 1 with worker 1 which is NN and second data with a second NN, also data subset 2 with worker 2 which is NN, also see page 664, section 2, “every worker calculates its gradient (dW1, dW2, …) in the order of forward propagation, loss calculation, and back propagation. The server collects the gradients from the workers and then distributes an updated weight (W) back to the workers after averaging the gradients.”, i.e. the weight update of the first neural network is a function of the delta amount, This method would update the weights as a function of the weights in the other neural networks, and make the weights in each neural network different from each other after updating.).
Beser, Rotem and Youkawa pertain to the problem of training neural networks and sending updates to an endpoint, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Beser, Rotem and Youkawa to cross train two neural networks, wherein the first weight is a different weight than the second weight after both the first and the second neural networks have been cross trained. The motivation for doing so would be to improve convergence efficiency for large batches and speedup the updates of the training of distributed deep learning. (See Youkawa abstract, introduction and also figure 1).

Regarding claim 2. 
Beser, Rotem and Youkawa teaches the method of claim 1,
Beser further teaches wherein the computer-readable memory (see ¶ 39, “FIG. 2, one or more tangible, non-transitory memories 36.”): 
stores the first data in a first memory location (see figures 1 element 24 “LD1”, data stored by memory 36 ); 
and stores the second data in a second memory location (see figures 1 element 26 “LD2”, data stored by memory 36); 
wherein the first data is isolated from the second data (see ¶ 36, one or more tangible, non-transitory memories 36 store isolated local data LD1 and LD2).

Regarding claim 3. 
Beser, Rotem and Youkawa teaches the method of claim 1,
Beser further teaches further comprising: organizing the first data in a predetermined data format (see figure 1, D1 is data being organized/formatted and downloaded to transfer from server 18 to ANN 12); 
and organizing the second data in the same or similar predetermined data format (see figure 1, D2 is data being organized/formatted and downloaded to transfer from server 18 to ANN 14).

Regarding claim 4. 
Beser, Rotem and Youkawa teaches the method of claim 1,
Beser further teaches further comprising: structuring the first neural network with a predetermined network architecture (see figure 1, where neural network is structured to have D1, U1 and LD1 nodes); 
and structuring the second neural network with the same or similar predetermined network architecture (see figure 1, where neural network is structured to have D2, U2 and LD2 nodes, which is the same amount of nodes as the structure of first NN).

Regarding claim 5. 
Beser, Rotem and Youkawa teaches the method of claim 1,
Beser further teaches further comprising: providing a third neural network separate from the second neural network and the first neural network (see figure 1, ANN3); 
processing a third data with the third neural network wherein the third neural network has a third node storing a third weight (see figure 1, element 16 ANN and D3 download and U3 update and LD3); 
updating the third weight in the third node by … the processing of the third data with the third neural network (see figure 1, element 16 ANN and D3 download and U3 update and LD3, also see ¶ 22, “As the central server receives updates from numerous ANNs in a federation, the central algorithm aggregates the collected updates into the central algorithm, as if the central algorithm was trained on the local data itself, to which the central server did not otherwise have direct access”, also see ¶ 5, “a third update based on third local data from the third plurality of artificial neural networks”, also see ¶ 37, “the third artificial neural network (ANN.sub.3) 16 then trains on third local data (LD.sub.3) 28.”); 
updating the first weight in the first node of the first neural network as a function of the second … amount and of the third … amount (see figure 1, element 14 ANN and D1 download and U1 update, also see ¶ 22, “As the central server receives updates from numerous ANNs in a federation, the central algorithm aggregates the collected updates into the central algorithm, as if the central algorithm was trained on the local data itself, to which the central server did not otherwise have direct access”, where first neural network trains using updates from the second and third neural networks).
Rotem teaches a third delta amount as a function; updating the first weight in the first node of the first neural network as a function of the second delta amount and of the third delta amount (see abstract, “creating a delta update for the neural network that describes the difference between the previous values and the new values, and (iv) updating the neural network on the endpoint device to the new state by sending the delta update from the training computing device to the endpoint computing device”, also see col 9, lines 3-11, “creation module 512 may create a delta update 518 for neural network 516 that describes the difference between the previous set of values of matrices 520 and the new set of values. Next, update module 514 may update neural network 516 on endpoint device 506 to the new state by sending delta update 518 from training computing device 502 to endpoint computing device 506”, also col 9 lines 15-19, “ the systems described herein may apply a loss function to the weight difference during training and/or compress the delta update in response to determining that the endpoint computing device has limited computing resources.”).
The motivation utilized in the combination of claim 1, applies equally as well to claim 5.

Regarding claim 6. 
Beser, Rotem and Youkawa teaches the method of claim 5,
Beser further teaches wherein the computer-readable memory: stores the third data in a third memory location (see figures 1 element 28 “LD3”, data stored by memory 36 ); wherein the first data is isolated from the second data and the third data (see ¶ 36, one or more tangible, non-transitory memories 36 store isolated local data LD1 and LD2); and wherein the second data is isolated from the third data (see ¶ 36, one or more tangible, non-transitory memories 36 store isolated local data LD2 and LD3).

Regarding claim 7. 
Beser, Rotem and Youkawa teaches the method of claim 5,
Beser further teaches further comprising organizing the third data in the same or similar predetermined data format (see figure 1, D3 is data being organized/formatted and downloaded to transfer from server 18 to ANN 16).

Regarding claim 8. 
Beser, Rotem and Youkawa teaches the method of claim 5,
Beser further teaches further comprising structuring the third neural network with the same or similar predetermined network architecture (see figure 1, where neural network is structured to have D3, U3 and LD3 nodes, which is the same amount of nodes as the structure of first NN).
Claim 9 recites a computer system to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here.
Claim 10 recites a system to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 11 recites a system to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 12 recites a system to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.
Claim 13 recites a system to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 14 recites a system to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 15 recites a system to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here.
Claim 16 recites a system to perform the method recited in claim 8. Therefore the rejection of claim 8 above applies equally here.

Conclusion
Relevant arts not used in the above rejection: 
Moloney (WO 2018/033890). It has several methods of updating the local models after they receive aggregated weights from an updated central model. In paragraph [0058], one method is "In other examples, the updater 218 updates the weights of the local deep learning model 214 with a weighted average of (1) the weights of the local deep learning model 214 and (2) the aggregated weights received from the example host server 104." This method would update the weights as a function of the weights in the other neural networks, and make the weights in each neural network different from each other after updating.
Honkasalo (U.S. 2020/0374711) has a server that aggregates updates from local models and sends updates to each local endpoint; the local endpoint decides whether to update to the global model or keep its existing local model (if it's more accurate than the global model).

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/07/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129